In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-20-00226-CV
BETTY C. BRITTON, Appellant                   §   On Appeal from the 355th District Court

                                              §   of Hood County (C2020069)
V.
                                              §   September 2, 2021

KENNETH K. LAUGHLIN, Appellee                 §   Memorandum Opinion by Justice
                                                  Birdwell

                                     JUDGMENT

      This court has considered the record on appeal in this case. It is ordered that

the judgment of the trial court is vacated in part and affirmed in part. We vacate that

portion of the trial court’s judgment that applies to Appellant Betty C. Britton’s now-

moot Bank of America claim. We affirm the remainder of the trial court’s judgment.

      It is further ordered that Appellant Betty C. Britton shall pay all of the costs of

this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell